Citation Nr: 0301558	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for residuals, including a parastomal 
hernia, of a VA cystoprostatectomy (bladder surgery) 
performed on January 8, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1947 
to February 1954.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In July 2001, the veteran had a video conference hearing 
before the undersigned Board member at the RO.  
38 U.S.C.A. § 7107 (c) (West 2002).  At that hearing, the 
veteran clarified that he was seeking compensation from a 
cystoprostatectomy performed on January 8, 1997.    


FINDING OF FACT

The parastomal hernia that developed subsequent to the 
cystoprostatectomy (bladder surgery) of January 8, 1997, 
was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, and was not 
the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a parastomal hernia that developed 
subsequent to VA treatment on January 8, 1997, are not 
met. 38 U.S.C.A. § 1151 (West Supp. 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The appellant filed for 
compensation pursuant to 38 U.S.C.A. § 1151 for hernia 
secondary to a cystoprostatectomy that was conducted on 
January 8, 1997.  Thus, there is no issue as to the 
provision of a form or completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2000, VA notified that 
the veteran that his application had been received.  In 
addition, the veteran was informed of the evidence that he 
needed to support his claim which included medical 
evidence showing that he had a current disability (of the 
disability claimed), medical evidence that the additional 
disability was due to the surgery in question, and medical 
evidence that the disability was caused by treatment at a 
VA facility.  The veteran was provided a copy of the 
August 2001 rating action, which denied his claim, and 
which summarized the evidence then of record.  The 
February 2001 statement of the case identified the 
evidence then of record and informed the veteran of its 
responsibilities and duty to assist the veteran in 
developing his claim.  Specifically, VA indicated that it 
would request, directly from the source, existing evidence 
that is either in the custody of military authorities or 
maintained by another Federal Agency and attempt to obtain 
records maintained by State or local governmental 
authorities and medical, employment, or other non-
government records that pertinent to the claim.  At the 
July 2001 hearing, the veteran was provided an opportunity 
to present evidence including testimony and argument on 
behalf of his appeal and discussions regarding the status 
of evidence pertaining to the claim were held.  Based on 
the evidence presented at the July 2001 hearing and a 
review of the record, the Board conducted further 
development pertinent to the veteran's claim in April 
2002.  Consequently, in July 2002, the veteran was asked 
to identify and provide authorization of the release of 
information of each doctor and medical care facility 
including hospitals, HMOs, etc., that treated the veteran 
for his parastomal hernia since 1997 and indicate whether 
he had received any treatment from a VA facility.  VA has 
discharged its duty to notify the claimant of the evidence 
and information necessary to substantiate his claim and of 
the respective responsibilities of VA and the veteran with 
respect to obtaining the evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All VA medical records pertinent 
to the claim have been obtained and associated with the 
file.  VA has discharged its duty to assist in obtaining 
evidence to substantiate the claim.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was provided a VA 
examination in August 2002.  That examination contained 
adequate clinical findings and opinions.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of 
a failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

The Board sees no areas in which further development may 
be fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

II.  Entitlement Under 38 U.S.C.A. § 1151

In this matter, the veteran asserts that he developed a 
parastomal hernia as a result of a cystoprostatectomy 
(bladder surgery) performed on the January 8, 1997.  

Section 1151 of title 38 of the United States Code was 
amended by Section 422 of Public Law 104-204.  The new 
version of the law is effective with respect to claims 
filed on or after October 1, 1997. The appellant's claim 
was filed in August 2000, and thus the current version of 
the law applies.  VAOPGCPREC 40-97. 

Under the amended law, benefits under the provisions of 38 
U.S.C.A. § 1151 (West Supp. 2002) shall be awarded for a 
qualifying additional disability or a qualifying death of 
a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes 
of this section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . . . In other words, in order to prevail 
with this claim, the evidence must show that the veteran 
has (1) additional disability due to his January 1997 VA 
surgery, and (2) that the additional disability is either 
(a) due to (proximately caused by) VA fault of some kind, 
or (b) was not reasonably foreseeable.

There are currently no regulations in effect dealing with 
claims for compensation under 38 U.S.C.A. § 1151 filed 
after October 1997.  See 64 Fed. Reg. 1131-1132 (Jan. 8, 
1999); 67 Fed. Reg. 76,322-76,326 (Dec. 12, 2002) 
(regulation published on August 24, 1998, was rescinded on 
January 8, 1999, and proposed rule was published December 
12, 2002).  The Board will thus rely on the statute 
exclusively for guidance.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, 
but, rather, may reach a medical conclusion only on the 
basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The report of a VA examination dated in May 1961 shows 
that the veteran had a small 1/2 inch indirect inguinal 
hernia on the right side.  The report of VA examination 
dated in June 1989 reflects that the veteran had a hernia 
operation in August 1988.  On physical examination, there 
were bilateral inguinal hernia scars.  There were no 
recurrent hernias.  The diagnoses included history of 
bilateral inguinal repair.  

VA medical records reflect that the veteran was diagnosed 
as having transitional cell carcinoma of the bladder in 
March 1990.  He underwent subsequent biopsies from 
November 1990 to September 1993.  Physical examinations, 
at those times, of the veteran's abdomen showed no 
organomegaly.  In October 1993, the veteran underwent a 
left nephroureterectomy for transitional cell carcinoma of 
the left renal pelvis.  An examination of the abdomen 
revealed no organomegaly.  A VA problem evaluation clinic 
report dated in November 1996 reflects that the veteran 
was being followed for bladder cancer.  

A VA operation report dated on January 8, 1997, reflects 
that the veteran underwent a cystoprostatectomy, ileal 
loop diversion and appendectomy, and biopsy of his right 
ureter due to recurrent tumor in his bladder.  The pre and 
postoperative diagnoses were carcinoma of the bladder.  
The veteran was stable during the entire procedure and was 
sent to the recovery room in satisfactory condition.  

Subsequent VA medical records show that veteran complained 
of ileo conduit bag.  He was diagnosed as having a 
parastomal hernia in November 1997.  A computed tomography 
of the abdomen dated in November 1997 revealed status post 
cystoprostatectomy with ileal conduit herniated 
subcutaneously in the right lower abdomen.  

VA medical records reflect that the veteran underwent a 
mesh repair of parastomal hernia on December 12, 1997, and 
a debridement of the wound, secondary sutures on December 
23, 1997.  The December 12th operation report shows that 
the veteran developed a hernia approximately six months 
after his cystoprostatectomy and that the hernia was 
parastomal and approximately six inches in diameter.  A 
discharge summary shows that the veteran developed the 
parastomal hernia due to multiple scars of his abdomen 
from hernia repair and other surgery.  On examination the 
examination, the hernia was described as large with scars 
of previous operations evidenced.  The veteran was stable 
throughout the entire procedure and was returned to the 
recovery room in stable condition.  The veteran had some 
serosanguineous discharge with started the eight day and 
lasted the through the ninth day after the hernia repair.  
The hernia was debrided and all necrotic tissue was 
removed.  Secondary sutures were applied.  The fascia 
looked intact.  The veteran was sent home with a fluffy 
dressing and a visiting nurse.  

A VA hospital discharge summary shows that the veteran was 
admitted for an anterior abdominal wound infection on 
December 30, 1997.  It was noted that the veteran had an 
increased discharge from the parastomal hernia wound since 
the December 23rd surgical procedure.  A physical 
examination of the abdomen revealed, in pertinent part, a 
discharging wound at the middle of the incision.  The 
wound was approximately two inches long.  The fascia was 
intact.  During the course of hospitalization, the veteran 
was started on Vancomycin IV which was continued through 
January 1998.  After discontinuing the Vancomycin he was 
started on Bactrim.  The veteran was afebrile during his 
stay and the wound granulated well.  The veteran was due 
to be discharged with daily visiting nurse for two weeks.  
The veteran was discharged with medication.   

Subsequent VA medical records reflect that the veteran 
continued to been for a number of genitourinary problems 
and problems involving the parastomal hernia.  The 
parastomal hernia broke down in January 1999.  In February 
2000, the veteran underwent an excision of a 
cutaneopertitoneal sinus with a rotation flap.  It was 
noted that the scar was initiated in October 1998 after a 
graft had been placed for the parastomal hernia.  In the 
latter part of February 2000, the veteran underwent a 
lysis of adhesions and parastomal hernia repair.  On 
admission, the veteran complained of abdominal pain, 
nausea, and emesis.  It was noted that abdominal films 
showed evidence of a small bowel obstruction consistent 
with dilated loops of small bowel and air/fluid levels.  
The veteran also had a mild leukocytosis on admission.  In 
April 2000, the veteran was treated for a small bowel 
obstruction.  The veteran had his gallbladder removed in 
June 2000.  In March 2001, the veteran underwent an 
excision of sinus and rotation versus advancement skin 
flap because of anterior abdominal wall sinus.   

At the July 2001, videoconference hearing the veteran 
provided testimony in support of his claim.  The veteran 
stated that he developed a hernia as a result of the 
January 1997 cystoprostatectomy, ileal loop diversion and 
appendectomy.  

The report of a VA examination dated in August 2002 shows 
that the veteran was being seen for status post-abdominal 
surgeries.  The examiner indicated that he reviewed the 
veteran's claims file.  The examiner reported the 
veteran's medical history.  The examiner noted that the 
medical evidence shows that the veteran developed a 
parastomal hernia six months after the surgery in January 
1997 that was done because of recurrent bladder cancer.  
The examiner noted that the mesh operation (on December 
12th) did not completely prevent the hernia from returning.  
The examiner stated that it was impossible for him to 
state if the current hernia was the same size or less than 
the hernia before the mesh operation.  The examiner stated 
that it was worth mentioning that the veteran had other 
surgeries including a cholecystectomy in June 2000 which 
was done because of acute cholecystitis with gallstones.  
The veteran reported that he still had the parastomal 
hernia and that hernia had possibly increased in size 
since the mesh surgery and the subsequent complications.  
The veteran complained of abdominal cramping and diarrhea.  
The veteran indicated that he did not take pain 
medication.  He denied vomiting or nausea.  The veteran 
reported weight gain in the last 10 years.  On physical 
examination, there were multiple scars on the lower 
abdomen where the area was described as lumpy, bumpy with 
a non-reusable bulging.  The examiner observed a 
parastomal hernia around the stoma.  The examiner 
expressed difficulty in distinguishing the hernia and 
chronic changes from the veteran's multiple surgeries and 
scarring.  

In rendering an opinion regarding in this matter, the VA 
examiner in August 2002 indicated that this was a very 
complex surgical case.  The examiner noted that the 
veteran had multiple surgeries due to urinary bladder 
cancer and prostate cancer, post multiple surgeries, a 
resection of the left kidney and ureter, removal of the 
urinary bladder and prostate, and urinary stoma after the 
ilia loop diversion.  The veteran also had surgeries 
before the cancer surgeries including a bilateral inguinal 
hernia surgery in the 1970's.  As to the question of 
whether the veteran's parastomal hernia was the result of 
the surgical treatment in January 1997, the examiner noted 
that it would be expected that the veteran would have 
scarring in the abdomen and the incidence of complication 
would be higher.  However, the record shows that the 
parastomal hernia was noted six months after the surgery 
in January 1997.  The examiner opined that it was as 
likely as not to be secondary to that surgery.  It was 
noted, however, that such a hernia would be a complication 
which could be seen as the result of such surgery and 
having such a complication by itself cannot be considered 
a matter of carelessness or negligence.  The examiner 
further opined that the hernia did result in additional 
disability because it required further intervention.  The 
examiner indicated that he could not say that it was not 
reasonably foreseeable because surgical intervention on 
the abdominal wall, especially in a case like this where 
the veteran had multiple surgeries, would be a foreseen 
complication, or a possible complication.  

The competent medical evidence of record therefore 
supports the veteran's contention that he has additional 
disability, i.e., a parastomal hernia, as a result of the 
VA procedure on January 8, 1997.  The competent medical 
evidence of records preponderates against finding either 
of the other two criteria, one of which must be met in 
order to award compensation.  That is, the preponderance 
of the medical evidence is that the parastomal hernia was 
not proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault in the veteran's medical care.  The competent 
medical evidence is also to the effect that such a result 
was reasonably foreseeable.  

Based on these factors, the Board finds that the criteria 
for compensation under the current version of 38 U.S.C.A. 
§ 1151 have not been met.  As the preponderance of the 
evidence is against the veteran's claim for compensation 
for a parastomal hernia under 38 U.S.C.A. § 1151, the 
benefit of the doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Disability compensation under the applicable provisions of 
38 U.S.C.A. § 1151 for residuals including a parastomal 
hernia of a VA cystoprostatectomy (bladder surgery) 
performed on January 8, 1997, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

